NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KARIMI KWAA SUTTON,                             No. 21-15817

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02369-KJM-EFB

 v.

N. GUZMAN, Correctional Officer; G.             MEMORANDUM*
GIESSNER, Correctional Officer,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      California state prisoner Karimi Kwaa Sutton appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging Eighth Amendment claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1168 (9th Cir. 2014) (en banc). We affirm.

      The district court properly granted summary judgment because Sutton was

required to exhaust administrative remedies before filing his claims, failed to do

so, and failed to raise a genuine dispute of material fact as to whether

administrative remedies were effectively unavailable to him. See Ross v. Blake,

578 U.S. 632, 644-45 (2016) (describing limited circumstances in which

administrative remedies are effectively unavailable); see also Woodford v. Ngo,

548 U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative remedies . . . means

using all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).” (citation and internal quotation marks

omitted)).

      AFFIRMED.




                                          2                                    21-15817